Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Rosenberg on July 12, 2022.
The application has been amended as follows: 
At page 1 of the Specification the following text –10,358,562-- has been inserted between “U.S. Patent No.” and “which”
Claim 7 has been replaced with the following text:
--A layered CNT-containing article, comprising: 
a substrate; 
a conductive CNT network layer disposed between the substrate and a polyurethane coating having a thickness of at least 0.250 µm; 
wherein the polyurethane coating is in direct contact with the CNT layer; 
and further wherein the underlying CNT network layer while in direct contact with the polyurethane coating has a sheet resistance of 120 Ω/square or less; 
and wherein the layered CNT-containing article possesses anti-icing capability such that, if powered to at least 1.4 W/in2 and exposed to a water spray at 0°F and wind velocity of 70 mph for 15 minutes, the layered CNT-containing article does not experience icing.—

Claim 20 has been replaced with the following text:
--A layered CNT-containing article, comprising: 
a substrate; 
a conductive CNT network layer disposed between the substrate and a polyurethane coating having a thickness of at least 0.250 µm; 
wherein the polyurethane coating is in direct contact with the CNT layer; 
further wherein the underlying CNT network layer while in direct contact with the polyurethane coating has a sheet resistance of 120 Ω/square or less; 
wherein the CNT layer comprises hyaluronic acid; 
and wherein the layered CNT-containing article possesses anti-icing capability such that, if powered to at least 1.4 W/in2 and exposed to a water spray at 0°F and wind velocity of 70 mph for 15 minutes, the layered CNT-containing article does not experience icing.—

Claim 25 the text “coating polymer” has been replaced with –polymer coating--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a layered CNT containing article as claimed. Although the prior art of record discloses similar fabrication methods, these would not result in an article comprising the required sheet resistance and anti-icing capability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712